UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March31, 2011 Item 1. Schedule of Investments. Schedule of Investments March 31, 2011 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 67.2% Banks - 0.2% Charter Financial $ Waterstone Financial* Chemicals - 4.3% E.I. Du Pont de Nemours Consumer Discretionary - 2.7% Comcast, Class A Fortune Brands Meredith New York Times, Class A* Walt Disney Consumer Staples - 7.9% Campbell Soup Coca-Cola Coca Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Walgreen Wal-Mart Stores Energy - 11.1% Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI Canada* Repsol YPF - ADR USEC* Healthcare - 5.0% Abbott Laboratories Johnson & Johnson Pfizer Industrials - 0.4% Tyco International Information Technology - 4.9% Automatic Data Processing Cisco Systems Hewlett-Packard Xerox Insurance - 8.5% Alterra Capital Holdings Arch Capital Group* Berkshire Hathaway, Class B* Donegal Group, Class A First American Financial Loews Platinum Underwriters Holdings State Auto Financial Metals & Mining - 9.8% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Newmont Mining Northgate Minerals* Paper & Forest Products - 3.3% Domtar Neenah Paper Real Estate - 2.3% Forestar Group* Post Properties Thomas Properties Group* Telecommunication Services - 0.7% Telephone & Data Systems Utilities - 6.1% Calpine* Calpine - Escrow Shares* FirstEnergy GenOn Energy* Public Service Enterprise Group Total Common Stocks (Cost $34,994,160) CONVERTIBLE CORPORATE BONDS - 21.9% Par Consumer Staples - 2.4% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services - 0.5% PHH 4.000%, 09/01/2014 Energy - 4.1% Penn Virginia 4.500%, 11/15/2012 USEC 3.000%, 10/01/2014 Healthcare - 5.7% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Gilead Sciences 0.625%, 05/01/2013 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2013 Medtronic, Series A 1.500%, 04/15/2011 Series B 1.625%, 04/15/2013 Industrials - 1.3% Trinity Industries 3.875%, 06/01/2036 UAL 4.500%, 06/30/2021 Information Technology - 4.3% Advanced Micro Devices 5.750%, 08/15/2012 Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining - 2.4% Century Aluminum 1.750%, 08/01/2024 Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028 (a) Newmont Mining 1.250%, 07/15/2014 Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 Utilities - 1.2% Unisource Energy 4.500%, 03/01/2035 Total Convertible Corporate Bonds (Cost $11,978,124) CORPORATE BOND - 1.2% Utilities - 1.2% Edison Mission Energy Par 7.000%, 05/15/2017 (Cost $688,108) $ STAPLED UNIT - 0.7% Paper & Forest Products - 0.7% Shares TimberWest Forest (Cost $519,290) CONVERTIBLE PREFERRED STOCK - 0.3% Energy - 0.3% El Paso Energy Capital Trust (Cost $140,805) SHORT-TERM INVESTMENT - 9.0% Invesco Short-Term Treasury Portfolio, 0.020% (Cost $5,324,034) Total Investments - 100.3% Cost ($53,644,521) Other Assets and Liabilites, Net - (0.3)% ) Total Net Assets - 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of March 31, 2011, the value of this investment was $100,000 or 0.2% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of March 31, 2011, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ $ Convertible Bonds - - Corporate Bond - - Stapled Unit - - Convertible Preferred Stock - - Short-Term Investment - - Total Investments $ Transfers between levels are recognized at the end of the reporting period.During the period ended March 31, 2011, the fund recognized no significant transfers to/from Level 1 or Level 2. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Common Stocks- Utilities Balance as of 12/31/2010 $ Accrued discounts/ premiums - Realized gain (loss) - Change in net unrealized appreciation Purchases - (Sales) - Transfers in and/or out of Level 3 - Balance as of3/31/2011 $ Net unrealized appreciation of Level 3 securities as of March 31, 2011 $ Prospector Opportunity Fund Description Shares Value COMMOM STOCKS - 90.7% Banks - 11.7% Abington Bancorp $ AJS Bancorp Bancorp* Cape Bancorp* Chicopee Bancorp* Clifton Savings Bancorp Fifth Third Bancorp First Defiance Financial* Fox Chase Bancorp Guaranty Bancorp* Hampden Bancorp Metro Bancorp* Northern Trust Northwest Bancshares Ocean Shore Holding OmniAmerican Bancorp* Oriental Financial Group Oritani Financial Popular* State Bancorp Territorial Bancorp ViewPoint Financial Group Westfield Financial Brokers - 0.7% MF Global Holdings* Chemicals - 1.4% Air Products & Chemicals RPM International Consumer Discretionary - 4.7% American Eagle Outfitters Fortune Brands Home Depot Matthews International, Class A Morton's Restaurant Group* NVR* Yum! Brands Consumer Staples - 10.4% Church & Dwight Clorox Coca-Cola Foster's Group Molson Coors Brewing, Class B PepsiCo Philip Morris International Viterra Wal-Mart Stores Containers & Packaging - 0.8% Silgan Holdings Diversified Financial Services - 9.7% Citigroup* Franklin Resources Invesco JPMorgan Chase Leucadia National PICO Holdings* Energy - 6.4% Hess Marathon Oil Murphy Oil Nexen Healthcare - 6.6% American Medical Systems Holdings* Humana* Johnson & Johnson Merck & Co. Molina Healthcare* Pfizer WellPoint Industrials - 3.2% Alliant Techsystems Briggs & Stratton Graco Tyco International Information Technology - 10.3% Automatic Data Processing BMC Software* Cisco Systems EMC* Hewlett-Packard Marvell Technology Group* Microsoft NetApp* Symantec* Synopsys* Teradata* Visa, Class A Xerox Xilinx Insurance - 12.2% Alleghany* Alterra Capital Holdings AON Arch Capital Group* Arthur J. Gallagher Aspen Insurance Holdings Assurant Catlin Group Cincinnati Financial MetLife Penn Millers Holding* Platinum Underwriters Holdings Progressive Unum Group Wesco Financial Group Metals & Mining - 6.4% Gold Fields - ADR Kinross Gold Newmont Mining Victoria Gold* Paper & Forest Products - 0.2% Domtar Real Estate - 0.4% Forestar Group* Thomas Properties Group* Utilities - 5.6% Ameren American Electric Power Calpine - Escrow Shares* Empire District Electric FirstEnergy GenOn Energy* NV Energy TransAlta Unitil Total Common Stocks (Cost $41,778,677) Par Value Convertible Bonds - 1.4% Brokers - 0.4% MF Global Holdings 1.875%, 02/01/2016 $ Industrials - 0.3% Alliant Techsystems 3.000%, 08/15/2024 Information Technology - 0.3% Symantec 0.750%, 06/15/2011 Metals & Mining - 0.4% Kinross Gold 1.750%, 03/15/2028 (a) 1.750%, 03/15/2028 Total Convertible Bonds (Cost $727,426) Corporate Bonds - 0.7% Diversified Financial Services - 0.4% Leucadia National 7.000%, 08/15/2013 Information Technology - 0.3% Broadridge Financial Solutions 6.125%, 06/01/2017 Total Corporate Bonds (Cost $330,919) Shares Short-Term Investment - 8.4% Invesco Short-Term Treasury Portfolio, 0.020% (Cost $4,476,685) Total Investments - 101.2% (Cost $47,313,707) Other Assets and Liabilities, Net - (1.2)% ) Total Net Assets - 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of March 31, 2011, the value of this investment was $150,000 or 0.3% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of March 31, 2011, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
